
	
		II
		111th CONGRESS
		2d Session
		S. 3943
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  direct the Administrator of the Environmental Protection Agency to carry out
		  activities for the restoration, conservation, and management of Onondaga Lake,
		  New York, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Onondaga Lake Restoration
			 Act.
		2.Onondaga Lake,
			 New York
			(a)Restoration,
			 conservation, and management activitiesTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the
			 following:
				
					123.Onondaga Lake,
				New York
						(a)DefinitionsIn this section:
							(1)Adaptive
				management planThe term Adaptive Management Plan
				means the plan developed by the Council under subsection (b)(1).
							(2)Amended Consent
				JudgmentThe term Amended Consent Judgment means the
				Amended Consent Judgment entered January 20, 1998, in the case of
				Atlantic States Legal Foundation v. The Onondaga County Department of
				Drainage and Sanitation, Civil Action No. 88–CV–0066, in the United
				States District Court for the Northern District of New York (including any
				amendments to that judgment).
							(3)CenterThe
				term Center means the Onondaga Lake Scientific Center established
				under subsection (d)(1).
							(4)CouncilThe
				term Council means the Onondaga Lake Watershed Council established
				under subsection (b)(1).
							(5)Onondaga
				Environmental InstituteThe
				term Onondaga Environmental Institute means the nonprofit
				corporation established pursuant to section 401(d)(1) of the Great Lakes
				Critical Programs Act of 1990 (Public Law 101–596; 104 Stat. 3010) and section
				411(d)(1) of the Water Resources Development Act of 1990 (Public Law 101–640;
				104 Stat. 4648).
							(6)Onondaga
				LakeThe term Onondaga Lake means Onondaga Lake, in
				the State of New York, and the associated watershed.
							(7)Onondaga Lake
				Management PlanThe term Onondaga Lake Management
				Plan means the plan—
								(A)developed pursuant
				to section 401(a)(1) of the Great Lakes Critical Programs Act of 1990 (Public
				Law 101–596; 104 Stat. 3010) and 411(a)(1) of the Water Resources Development
				Act of 1990 (Public Law 101–640; 104 Stat. 4648);
								(B)modified by the
				Amended Consent Judgment; and
								(C)revised under
				section 573(c)(1) of the Water Resources Development Act of 1999 (Public Law
				106–53; 113 Stat. 372), as in effect before the date of enactment of this
				section.
								(b)Onondaga Lake
				Watershed Council
							(1)EstablishmentThe Administrator shall establish a
				council, to be known as the Onondaga Lake Watershed Council, to
				develop a plan in accordance with subsection (c), to be known as the
				Adaptive Management Plan, for the restoration, conservation, and
				management of Onondaga Lake.
							(2)Membership
								(A)In
				generalThe Council shall
				consist of the following members:
									(i)The
				Administrator.
									(ii)The Secretary of
				the Army.
									(iii)The head of any
				other interested Federal department or agency, as determined by the
				Administrator.
									(iv)The Governor of
				the State of New York.
									(v)A
				representative designated by the Onondaga Nation Council of Chiefs.
									(vi)A
				representative designated by the mayor of the City of Syracuse, New
				York.
									(vii)A representative
				designated by the County Executive of Onondaga County, New York.
									(B)Ex officio
				membershipThe Council shall consist of the following ex officio,
				nonvoting members:
									(i)The Senators from
				the State of New York.
									(ii)Each Member of
				the House of Representatives whose congressional district is located wholly or
				partially within the Onondaga Lake watershed.
									(iii)Each member of
				the New York State Legislature whose district is located wholly or partially
				within the Onondaga Lake watershed.
									(iv)Such other
				members as the Administrator determines to be appropriate.
									(C)DesigneesAny member of the Council specified in
				clauses (i) through (iv) of subparagraph (A) or in subparagraph (B) may appoint
				a designee to serve in place of the member on the Council.
								(3)Committees
								(A)EstablishmentThe Council shall adopt bylaws providing
				for the establishment of standing committees, including—
									(i)a
				public outreach and participation committee; and
									(ii)a
				science and engineering committee.
									(B)AppointmentThe
				Council shall appoint members to each committee described in subparagraph
				(A).
								(4)Duties
								(A)Development of
				Adaptive Management PlanThe Council shall develop and (as
				necessary to achieve the goals identified under subsection (c)(1)) periodically
				revise the Adaptive Management Plan, in consultation with the Onondaga Lake
				Scientific Center.
								(B)Establishment of
				program for public participationThe Council shall establish and carry out a
				comprehensive, inclusive, and ongoing program for participation of the public,
				including the Onondaga Nation, Federal, State, and local governmental entities,
				and all other entities that may be affected by activities under this section,
				in the development and revision of the Adaptive Management Plan under
				subparagraph (A).
								(c)Adaptive
				Management Plan
							(1)Identification
				of goalsThe Adaptive Management Plan shall identify measurable
				goals for—
								(A)the restoration,
				conservation, and management of Onondaga Lake; and
								(B)compliance with all provisions of law
				(except a provision of law described in subsection (g)(1)(A)) affecting the
				restoration and conservation of Onondaga Lake, including the water quality
				standards established for Onondaga Lake (including total maximum daily loads
				established under section 303(d)(1)(C)) and the Amended Consent Judgment and
				all effluent limitations under those standards or the Amended Consent Judgment
				(or otherwise promulgated under this Act).
								(2)Recommendation
				of strategiesTo achieve the goals identified under paragraph
				(1), the Adaptive Management Plan shall incorporate and update the
				recommendations of the Onondaga Lake Management Plan to recommend strategies
				for management of—
								(A)the biological makeup of Onondaga
				Lake;
								(B)the physical
				development of Onondaga Lake and the surroundings of Onondaga Lake; and
								(C)the use of
				Onondaga Lake for recreational and other purposes.
								(3)Coordination
				with other activitiesThe
				strategies recommended under paragraph (2) shall provide for coordination with
				all other activities to restore or conserve, or otherwise affecting the
				restoration or conservation of, Onondaga Lake, including ongoing public
				participation activities, monitoring activities, and other activities carried
				out under Federal or State law.
							(4)Ongoing
				evaluation of strategiesTo
				evaluate the effectiveness of the strategies recommended under paragraph (2) in
				achieving the goals identified under paragraph (1), the Adaptive Management
				Plan shall—
								(A)identify specific
				monitoring parameters by which to make such an evaluation, and provide for the
				periodic revision of the monitoring parameters to achieve those goals;
								(B)establish a
				monitoring program to measure the monitoring parameters identified under
				subparagraph (A); and
								(C)provide for the
				periodic evaluation of the data collected pursuant to the monitoring program
				required by subparagraph (B).
								(5)ApprovalThe
				Administrator, after providing an opportunity for public review and comment,
				shall approve the Adaptive Management Plan by not later than 120 days after the
				date of development of the plan under subsection (b)(1), if—
								(A)the Administrator
				determines that the Adaptive Management Plan meets the requirements of this
				section; and
								(B)the Governor of
				the State of New York concurs in the approval.
								(6)Effect on
				Onondaga Lake Management PlanNothing in this section shall
				affect any activity carried out under the Onondaga Lake Management Plan, or any
				other activity affecting the restoration, conservation, or management of
				Onondaga Lake, before the date of approval of the Adaptive Management Plan
				under paragraph (5).
							(7)Implementation
				of Adaptive Management Plan
								(A)In
				generalSubject to
				subparagraph (B), the Administrator shall carry out the recommendations
				contained in the Adaptive Management Plan by—
									(i)cooperating with Federal and State
				agencies;
									(ii)providing grants, and otherwise making
				funds available under subsection (f);
									(iii)consulting with the Council; and
									(iv)facilitating the
				participation of the public, including the Onondaga Nation, Federal, State, and
				local governmental entities, and all other entities that may be affected by
				activities under this section.
									(B)RecommendationsThe
				recommendations of the Adaptive Management Plan shall not be carried out under
				this section before the date on which the plan is approved by the Administrator
				and the Governor of the State of New York.
								(d)Onondaga Lake
				Scientific Center
							(1)EstablishmentThe Council shall establish and direct a
				center, to be known as the Onondaga Lake Scientific Center.
							(2)DutiesThe
				Center shall advise the Council on—
								(A)development of
				benchmarks to accomplish the goals identified under subsection (c)(1);
								(B)implementation of
				the strategies recommended under subsection (c)(2);
								(C)implementation of
				the monitoring program under subsection (c)(4)(B);
								(D)establishment of the program for public
				participation described in subsection (c)(7)(A)(iv); and
								(E)other matters
				concerning the development and implementation of the Adaptive Management
				Plan.
								(3)MembershipThe membership of the Center shall consist
				of—
								(A)the
				Administrator;
								(B)representatives of
				such non-Federal entities as are appointed by the Council, including—
									(i)Syracuse
				University;
									(ii)the State
				University of New York College of Environmental Science and Forestry;
									(iii)the Upstate
				Freshwater Institute; and
									(iv)the Onondaga
				Environmental Institute; and
									(C)such other members
				as the Council determines to be appropriate.
								(4)ReportingThe
				Center shall submit to the Council an annual report—
								(A)assessing the
				effectiveness of the strategies recommended under subsection (c)(2) in
				accomplishing the goals identified under subsection (c)(1);
								(B)recommending
				changes to management and monitoring activities to accomplish the goals
				identified under subsection (c)(1); and
								(C)recommending means
				for implementation of those changes.
								(e)Onondaga
				Environmental InstituteThe Onondaga Environmental Institute, as
				a condition of receiving grants under subsection (f)(2), shall provide
				administrative services for the development and implementation of the Adaptive
				Management Plan.
						(f)Funding
							(1)In
				generalThe Administrator may
				make funds available to members of the Council and to the Center for use in
				carrying out this section.
							(2)GrantsThe
				Administrator, in consultation with the Council, may provide grants on a
				noncompetitive basis to the Governor of the State of New York, the mayor of the
				City of Syracuse, New York, the County Executive of Onondaga County, New York,
				and members of the Center described in subsection (d)(3)(B)—
								(A)to implement the
				strategies recommended under section (c)(2);
								(B)for research,
				surveys, administrative services, and studies; and
								(C)to gather data
				necessary to carry out this section.
								(3)No relief from
				liabilityGrants provided under this subsection shall not relieve
				from liability any person that would otherwise be liable under Federal or State
				law for damages, response costs, natural resource damages, restitution,
				equitable relief, or any other relief.
							(4)Cost
				sharing
								(A)In
				generalFederal funds expended for activities to carry out this
				section, including funds made available under paragraph (1), grants provided
				under paragraph (2), and funds used for administrative expenses under
				subsection (h)(2), shall not exceed 65 percent of the costs of carrying out the
				activities.
								(B)Non-Federal
				shareThe non-Federal share of the costs of carrying out any
				activity described in subparagraph (A)—
									(i)shall be provided
				from non-Federal sources; and
									(ii)may be provided
				in the form of in-kind services.
									(g)Relationship to
				other laws
							(1)No effect on
				Federal or State law or responsibilities assigned
				thereunderNothing in this section alters, modifies, or otherwise
				affects any other provision of Federal or State law, including any
				responsibility assigned under such a provision, including—
								(A)a provision of law
				(including a provision of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the New
				York State Environmental Conservation Law) that requires, and assigns
				responsibility for, the performance of cleanup activities (including response
				and removal activities) or other activities affecting the restoration or
				conservation of Onondaga Lake; and
								(B)the responsibility
				assigned under a provision of law described in subparagraph (A).
								(2)No effect on
				existing liabilitiesNothing in this section creates or expands
				any liability that any party may have for natural resource damages under any
				provision of law.
							(h)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to the
				Administrator to carry out this section $10,000,000 for each fiscal year, to
				remain available until expended.
							(2)Administrative
				expensesThe Administrator
				may use amounts appropriated under paragraph (1) for administrative expenses
				incurred in carrying out this
				section.
							.
			(b)Water Resources
			 Development Act of 1999
				(1)RepealSubject to paragraph (2), section 573 of
			 the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 372)
			 is repealed.
				(2)Continued
			 applicabilitySection 573 of
			 the Water Resources Development Act of 1999 (Public Law 106–53; 113 Stat. 372),
			 as in effect on the day before the date of enactment of this Act, shall
			 continue to apply to amounts appropriated before that date and made available
			 to carry out that section.
				
